Exhibit 10.6

SUPPLEMENTAL RETIREMENT PLAN I

FOR SELECT SENIOR MANAGEMENT

OF CVS CAREMARK CORPORATION

As Amended and Restated as of

December 31, 2008



--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION

SUPPLEMENTAL RETIREMENT PLAN I FOR SELECT SENIOR MANAGEMENT

AS AMENDED AND RESTATED

TABLE OF CONTENTS

 

ARTICLE 1 – DEFINITIONS

   1

ARTICLE 2 – MEMBERSHIP

   6

ARTICLE 3 – AMOUNT AND PAYMENT OF SUPPLEMENTAL BENEFITS

   7

ARTICLE 4 – ADMINISTRATION

   13

ARTICLE 5 – GENERAL PROVISIONS

   15

ARTICLE 6 – AMENDMENT OR TERMINATION

   17

APPENDIX A

   18

APPENDIX B

   19

APPENDIX C

   20

APPENDIX D

   21

SCHEDULE E

   27



--------------------------------------------------------------------------------

The Plan set forth in this document is known as the Supplemental Retirement Plan
I for Select Senior Management of CVS Caremark Corporation (the “Plan”). The
Plan is amended and restated as of December 31, 2008 to comply with the
provisions of Section 409A of the Internal Revenue Code and any regulations
promulgated thereunder. Except as otherwise provided herein, the provisions
contained herein are applicable to Members who commence payment of benefits on
or after January 1, 2009.

The benefits accrued and vested under the provisions of the Plan by a Member who
terminated employment with the CVS Caremark Corporation and all its Affiliates
prior to January 1, 2005 shall be subject to the provisions of the Plan as in
effect on October 3, 2004. In addition, with respect to a Member who was
employed by CVS Caremark Corporation or one of its Affiliates on or after
January 1, 2005, the portion of his benefit payable under the provisions of this
Plan equal to his Grandfathered Annual Benefit (as defined herein) shall be
subject to the provisions of the Plan as in effect on October 3, 2004 without
regard to any amendments after October 3, 2004 which would constitute a material
modification for Code Section 409A purposes. The Plan has been administered in
good faith compliance with Section 409A and the guidance issued thereunder from
January 1, 2005 through December 31, 2008.

All benefits payable under this Plan, which is intended to constitute both an
unfunded excess benefit plan under Section 3(36) of Title I of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and a
nonqualified, unfunded deferred compensation plan for a select group of
management employees under Title I of ERISA, shall be paid out of the general
assets of the Corporation. The Corporation may establish and fund a trust in
order to aid it in providing benefits due under the Plan.



--------------------------------------------------------------------------------

CVS CAREMARK CORPORATION

SUPPLEMENTAL RETIREMENT PLAN I

FOR SELECT SENIOR MANAGEMENT AS AMENDED AND RESTATED

ARTICLE 1 – DEFINITIONS

 

1.01 “Affiliate” shall mean any entity that together with CVS Caremark
Corporation would be treated as a single employer under Section 414(b) or (c) of
the Code.

 

1.02 “Annual Benefit” with respect to Class A Member shall mean the amount
specified in clause (a) below, and, with respect to a Class D Member, the amount
specified in clause (b) below. In addition, the term “Annual Benefit” is defined
under Section 3.10 with respect to Members designated in that Section.

 

  (a) The “Annual Benefit” shall mean, with respect to a Class A Member who
became or becomes a Class A Retiree after January 1, 2005, the amount equal to
the product of (x) 1.6% times (y) the lesser of such Member’s years of Service
or 30, unless otherwise provided in an agreement with a Class A Member, times
(z) such Class A Member’s Compensation, less the amount set forth in Appendix B,
if any.

 

  (b) The “Annual Benefit” shall mean, with respect to a Class D Member, the
“Annual Benefit” as defined in Appendix D.

With respect to a Class A Member who became a Class A Retiree after December 4,
1996 and on or prior to January 1, 2005 and a Class B Member “Annual Benefit”
shall have the meaning set forth in Plan document as in effect in October 3,
2004.

 

1.03

“Beneficiary” shall mean the person named as such by the Member (i) at the time
payments to the Member commence under the Plan or (ii) in the case of benefits
payable under Section 3.03, at the time of the Member’s death, by written
designation filed with the Retirement Administration Committee in accordance
with the Plan (including Section



--------------------------------------------------------------------------------

Page 2

 

 

3.04, in the case of a Beneficiary named thereunder), to receive payments after
the Member’s death. In the absence of a beneficiary designation, the
Participant’s Beneficiary for purposes of Section 3.03 shall be his spouse, if
any; otherwise, the Participant’s Beneficiary shall be the person named as his
beneficiary under the Corporation’s life insurance program, and if none then the
Member’s surviving lineal descendants, per stirpes, in equal parts.

 

1.04 “Benefit Commencement Date” shall mean, unless the Plan specifically
provides otherwise, the first day of the first period for which an amount is due
as an annuity or any other form.

 

1.05 “Board of Directors” or “Board” shall mean the Board of Directors of CVS
Caremark Corporation.

 

1.06 “Change in Control” shall mean “Change in Control” as such term is defined
in the Universal 409A Definition Document.

 

1.07 “Class A Member,” “Class B Member,” “Class C Member,” and “Class D Member”
are defined in Article 2 and Section 4.01, and “Class A Retiree,” “Class C
Retiree” and “Class D Retiree” are defined in Section 1.17 below.

 

1.08 “Compensation” shall mean, with respect to a Class A Member, the average
yearly amount of the Member’s salary and cash bonus paid by the Corporation or
an Affiliate (and/or its Predecessor) in the three years (which need not be
consecutive) in which the amount of such salary and bonus was highest during the
ten-year period preceding and including the year of the Member’s Termination of
Service. For purposes of this Section 1.09, salary and cash bonus mean those
amounts which constitute salary and bonus for purposes of Item 402(b)(2)(iii)(A)
and (B) of Regulation S-K, including the amount of salary and cash bonus amounts
deferred pursuant to Instruction 3 thereto on an elective basis but excluding
bonus amounts payable in a form other than cash on a mandatory basis.
Compensation, with respect to a Class D Member, shall have the meaning set forth
in Appendix D.



--------------------------------------------------------------------------------

Page 3

 

1.09 “Corporation” shall mean CVS Caremark Corporation. References in the Plan
to CVS Caremark Corporation shall be deemed to include successors to CVS
Caremark Corporation.

 

1.10 “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including rules thereunder and successor provisions and rules
thereto.

 

1.11 “Executive Employee” shall mean an employee of the Corporation or an
Affiliate who is a senior officer of the Corporation or any Affiliate and who
has been listed as a Class A Member in Appendix A or Class D Member in Appendix
D, as amended from time to time by the Management Planning and Development
Committee (the “MPD Committee”) of the Board of Directors.

 

1.12 “409A Annual Benefit” means the portion of the Member’s Annual Benefit, if
any, in excess of his Grandfathered Annual Benefit.

 

1.13. “Grandfathered Annual Benefit” shall mean the portion of a Member’s Annual
Benefit, if any, that was accrued and vested before January 1, 2005, determined
under the provisions of the Plan without regard to any amendments after
October 3, 2004 which would cause a material modification for Code Section 409A
purposes, the provisions of Section 409A, the regulations promulgated thereunder
and other applicable guidance, adjusted for the passage of time based on
actuarial equivalent assumptions and procedures established by the MPD Committee
in accordance with Code Section 409A.

 

1.14 “Member” shall mean any person included as a Class A Member, Class B
Member, Class C Member or Class D Member under the Plan, as provided in Article
2.



--------------------------------------------------------------------------------

Page 4

 

1.15 “Plan” shall mean the Supplemental Retirement Plan I for Select Senior
Management of CVS Caremark Corporation, as described herein or as hereafter
amended.

 

1.16 “Predecessor” means Melville Corporation and its subsidiaries with respect
to events prior to December 4, 1996.

 

1.17 “Retiree” shall mean a Class A Retiree, as defined in clause (a) below, a
Class B Retiree as defined under the provisions of the Plan as in effect on
October 3, 2004 and listed on Appendix C, a Class D Retiree, as defined in
clause (b) below, or a person designated as a Retiree in Appendix C hereto,
under the terms specified in Section 3.10.

 

  (a) A “Class A Retiree” shall mean a Class A Member who terminates employment
with the Corporation for any reason, including disability but excluding death,
prior to attaining age 55 but after completing five or more years of Service or
on or after attaining age 55 regardless of years of Service.

 

  (b) A “Class D Retiree” shall mean a Class D Member who has attained age 55
and completed ten or more years of Service and incurs a Termination of
Employment with the Corporation and all Affiliates at or after age 55 for any
reason, including disability but excluding death.

 

1.18 “Retirement Administration Committee” shall mean the Benefit Plans
Committee appointed by the Board pursuant to the provisions of the 401(k) Plan
and the Employee Stock Ownership Plan of CVS Caremark Corporation and Affiliated
Companies.

 

1.19 “Retirement Plan” shall mean any defined benefit plan maintained by the
Corporation or its Predecessor meeting the requirements of Section 401 of the
Internal Revenue Code of 1986, as amended, in which such Member shall be or was
a participant.



--------------------------------------------------------------------------------

Page 5

 

1.20 “Service” shall mean with respect to a Member the sum of (a), in the case
of an Executive Employee who became a Member prior to July 1, 1995, the period
of such Member’s active employment with the Corporation, its Predecessor and its
Affiliates, whether or not as an Executive Employee, or, in the case of an
Executive Employee who became a Member on or after July 1, 1995, the period of
such Member’s active employment with the Corporation, its Predecessor or an
Affiliate as an Executive Employee, excluding, in each case, unless otherwise
provided by the Retirement Administration Committee, any period during which the
Member was engaged as a consultant or received salary continuance or severance
payments, and (b) any Service credited under the Plan to such Member by the MPD
Committee or by the compensation committee of the board of directors of the
Corporation’s Predecessor prior to the assumption of the Plan by the
Corporation, pursuant to Article 4. A year of Service is a period of 12
consecutive months, which need not be a calendar year. Notwithstanding the
foregoing, with respect to a Member who incurs a Termination of Employment on
and after July 1, 2009, such Member’s Service shall cease as of the date he
incurs such Termination of Employment.

 

1.21 “Specified Employee” shall mean “Specified Employee” as such term is
defined in the Universal 409A Definition Document.

 

1.22 “Termination of Employment” shall mean “termination of employment” as such
term is defined in the Universal 409A Definition Document.



--------------------------------------------------------------------------------

Page 6

 

ARTICLE 2 – MEMBERSHIP

 

2.01 Every Executive Employee in the employ of the Corporation or an Affiliate
on December 31, 2008 shall continue to be or shall become a Member of the Plan
on that date. Such a Member shall be a Class A Member or Class D Member, as
specified on Appendix A or Appendix D hereto.

 

2.02 Any other employee of the Corporation who becomes an Executive Employee
after January 1, 2009 and who is designated a Member by the MPD Committee shall
thereupon become a Class A Member of the Plan, unless otherwise stipulated by
the MPD Committee.

 

2.03 Any former employee of the Corporation, its Predecessor, or an Affiliate,
who is a Retiree under the Plan on December 31, 2008 and any Member who
thereafter becomes a Retiree shall continue to be a Member of the Plan until the
payment of all benefits in respect of such Retiree under the Plan. In addition,
the former employees designated in Item 2 of Appendix C hereto shall be deemed
to be Retirees (and thus Members), under the terms specified in Section 3.09.

 

2.04 The participation and membership under the Plan of an Executive Employee
who is not a Retiree shall terminate if his employment with the Corporation and
all Affiliates as an Executive Employee terminates, and such person shall cease
to be a Member, unless (i) at the time of such termination, he becomes a
Retiree, (ii) upon such termination, he continues to be entitled to a benefit
hereunder pursuant to Section 3.06, or (iii) he is entitled to a benefit under
Section 3.09 or (iv) he is a Class D Member and upon such termination he is
entitled to a benefit in accordance with Appendix D.

 

2.05 A Member whose membership in the Plan terminates pursuant to Section 2.03
or Section 2.04 shall be restored to membership in the Plan at such time as he
is restored to employment as an Executive Employee of the Corporation or an
Affiliate.



--------------------------------------------------------------------------------

Page 7

 

ARTICLE 3 – AMOUNT AND PAYMENT OF SUPPLEMENTAL BENEFITS

 

3.01 Except as provided in Section 3.06 or 3.09 or an Appendix attached hereto,
benefits under the Plan shall be payable only with respect to Members who are
Retirees or become Retirees or, as provided in Section 3.03, 3.04 or 3.06 to
Beneficiaries.

 

3.02 Except as provided in Section 3.06, Section 3.10 or an Appendix attached
hereto, and subject to the provisions of Section 3.05 and Section 3.07, a
Retiree shall be entitled to commencement of payment of benefits hereunder
pursuant to Section 3.04 upon the first day of the month coincident with or next
following the later of (i) his Termination of Employment or (ii) his attainment
of age 55. Notwithstanding any Plan provision to the contrary a Member may not
elect to defer payment of benefits hereunder.

 

3.03

In the event that a Class A Member dies after the earlier of attaining age 55 or
completing five years of Service, or Class D Member dies after the attaining age
55 and completing ten years of Service, in either case prior to becoming a
Retiree, or dies after becoming a Retiree but prior to commencing to receive
payments hereunder pursuant to Section 3.04, his Beneficiary shall be entitled
to the immediate commencement of a single life annuity, with an annual payment
equal to one-half of the Annual Benefit, if any, computed under Section 1.02 for
such Class A Member and computed under Appendix D, Section 1.01 for such Class D
Member, as if the Member was a Retiree and had commenced to receive payment of
benefits under Section 3.04 immediately prior to his death. Payments under this
Section 3.03 shall commence in the month following the month in which the
Member’s date of death occurs. In the event the age difference between the
Class A Member or Class D Member and his Beneficiary is greater than five years,
the benefit payable pursuant to this Section 3.03 shall be actuarially adjusted
to reflect the differences in the life expectancy of the Participant and the
Beneficiary. Notwithstanding any Plan provisions to the contrary (i) in the
event a Member has made an election under Section 3.04 to receive his
Grandfathered Annual Benefit in the form of a lump sum, or (ii) in the event the
Member did not make an election under Section 3.04 and such Member’s Beneficiary
is his estate, the benefit otherwise payable under this Section 3.03



--------------------------------------------------------------------------------

Page 8

 

 

attributable to his Grandfathered Annual Benefit, shall be commuted into a
single lump sum amount of actuarial equivalent value, which amount shall be
determined by assuming the Beneficiary is a person of the same age as the Member
at the Member’s date of death. The amount of such actuarial equivalent value
computed under this Section 3.03 shall be determined by the MPD Committee using
the actuarial assumptions described below In computing such actuarial
equivalence, the actuarial assumptions to be used shall be (A) the 1983 Group
Annuity Mortality Table and (B) an interest rate assumption equal to the
applicable interest rate (expressed as a percentage) used by the Pension Benefit
Guaranty Corporation for valuing lump sum benefits for single employer plans
that terminate on the date of such calculation, minus 0.5%.

 

3.04 (a) Except as provided in Section 3.06 or 3.09 or an Appendix attached
hereto and subject to the provisions below, the benefit payable under the Plan
to a Class A Retiree or a Class D Retiree shall be a single life annuity for the
life of the Retiree, with annual payments equal to his Annual Benefit computed
under Section 1.02 for such Class A Retiree, or Appendix D, Section 1.01 for
such Class D Retiree, at the time of the commencement of payment of benefits
under this Section 3.04.

(b) A Member may make an election in accordance with the procedures prescribed
by the Retirement Administration Committee to receive his 409A Annual Benefit in
a single lump sum payment. An election made under this paragraph (b) on or prior
to December 31, 2008 shall become effective on the close of the 12 month period
after the date on which the election is made, or January 1, 2009, if earlier,
unless such election is made within 30 days of the date the Member first becomes
eligible to participate in the Plan or in any plan required to be aggregated
with this Plan under the provisions of Code Section 409A in which case the
election shall be effective on the close of such 30 day period (the 30 day
initial eligibility period). An election made on or after January 1, 2009 or, if
later, after the close of the 30 day initial eligibility period shall be subject
the provisions of paragraph (d) below.



--------------------------------------------------------------------------------

Page 9

 

(c) Notwithstanding, any Plan provision to the contrary, if a Member does not
have a valid election under this Section 3.04 to receive his 409A Annual Benefit
in the form of a lump sum in effect, such Member may elect at any time prior to
his applicable Benefit Commencement Date to convert his 409A Annual Benefit into
a joint and survivor annuity form which provides a reduced benefit payable to
the Member during his life, and after his death provides that 100% or 50% of the
reduced benefit will continue to be paid during the life of and to his
Beneficiary. Any such optional form of benefit or lump sum shall be the
actuarial equivalent of such single life annuity using the actuarial assumptions
described in Section 3.03. A Member’s election to convert his 409A Annual
Benefit into the form of a 50% or 100% joint & survivor annuity shall be
effective as of his Benefit Commencement Date, provided the Member makes and
submits to the Retirement Administration Committee his election prior to his
Benefit Commencement Date. If such Member fails to elect an optional annuity
form in a timely manner, his 409A Annual Benefit shall be distributed in the
form of a single life annuity.

(d) In accordance with the provisions of Code Section 409A, regulations
thereunder and other applicable guidance and the procedures as the Retirement
Administration Committee may prescribe, a Member may elect to change the form of
payment election under this Section 3.04 applicable to his 409A Annual Benefit
from an annuity to a lump sum or from a lump sum to an annuity by duly
completing, executing and filing with the Retirement Administration Committee a
new form of payment election, subject to the following limitations:

(i) such election will not become effective until at least 12 months after the
date on which the election is made; and

(ii) the distribution of such Member’s 409A Annual Benefit shall be deferred for
five years from the date such amount would otherwise have been paid absent this
election (disregarding any delay under the provisions of Section 3.05.)



--------------------------------------------------------------------------------

Page 10

 

No payment election made under this Section 3.04 may be changed after the
Member’s Benefit Commencement Date.

The portion of a Retiree’s Annual Benefit equal to his Grandfathered Annual
Benefit shall be paid in accordance with the provisions of the Plan as in effect
on October 3, 2004.

 

3.05 Notwithstanding the foregoing, the actual payment of a 409A Annual Benefit
to a Retiree who is a Specified Employee on his Termination of Employment for
reasons other than death, shall not commence prior to the first day of the
seventh month following such Member’s Termination of Employment. Any payment due
the Retiree which he would have otherwise received under Section 3.04 during the
six month period immediately following his Termination of Employment shall be
accumulated, without interest. For the avoidance of doubt, the provisions of
this clause (iii) shall not apply to a 409A Annual Benefit payable under
Section 3.03 or Section 3.06 due to the death of the Member or to payment of a
Member’s Grandfathered Annual Benefit.

 

3.06 Notwithstanding the provisions of Section 3.01 or 3.02, if a Change in
Control occurs:

 

  (a) Each Member who, at the time of such Change in Control, is a Retiree and
each Beneficiary who at that time is entitled to benefits under Section 3.03 or
Section 3.04 shall be entitled to receive an immediate payment in cash, equal to
the then present value of the portion of the benefit under Section 3.03 or 3.04
attributable to his 409A Annual Benefit, whichever is applicable, to which the
Retiree or his Beneficiary is entitled. Payment under this Section 3.06 shall be
made as of the first business day following the date such Change in Control
occurs.

 

  (b)

With respect to each Member at the time of such Change in Control who is not a
Retiree at that time, (i) such a Member, upon his Termination of Employment
within two years of such Change in Control, or (ii) each Beneficiary of such a
Member who dies following such Change in Control without having received a
benefit under this Section 3.06(b), upon the Member’s death, shall receive an



--------------------------------------------------------------------------------

Page 11

 

 

immediate payment in cash equal to, in the case of the Member, the present value
of his 409A Annual Benefit and/or in the case of a Beneficiary, the present
value of the benefit, if any payable under Section 3.03 attributable to the
Member’s 409A Annual Benefit. The present value of a benefit payable under this
Section 3.06 shall be determined on the basis of the (A) the 1983 Group Annuity
Mortality Table and (B) an interest rate assumption equal to the applicable
interest rate (expressed as a percentage) used by the Pension Benefit Guaranty
Corporation for valuing lump sum benefits for single employer plans that
terminate on the date of such calculations, minus 0.5%. Subject to the
provisions of Section 3.05, payment under this paragraph (b) shall commence as
of the first day of the month following the Member’s Termination of Employment.

 

3.07 Notwithstanding any Plan provision to the contrary, the Retirement
Administration Committee, in its sole and absolute discretion, may elect to
accelerate the time or form of payment of a benefit owed to the Participant
hereunder, provided such acceleration is permitted under Treas. Reg.
Section 1.409A-3(j)(4) and any subsequent guidance. Notwithstanding any Plan
provision to the contrary, the Retirement Administration Committee may also, in
its sole and absolute discretion, delay the time for payment of a benefit owed
to the Participant hereunder, to the extent permitted under Treas. Reg.
Section 1.409A-2(b)(7) and any subsequent guidance.

 

3.08 Any payment under Section 3.06 will be in place of, and in settlement of,
the Member’s or Beneficiary’s benefits under Sections 3.03, 3.04 and/or 3.10.

 

3.09 The payment of a Member’s Grandfathered Annual Benefit shall be made in
accordance with the provisions of the Plan as in effect on October 3, 2004,
except as modified in Schedule E attached hereto and without regard to any
amendment after October 3, 2004 which would constitute a material modification
for Code Section 409A purposes.



--------------------------------------------------------------------------------

Page 12

 

3.10 Other provisions of the Plan notwithstanding, each person named on Appendix
C hereto as a Class C Retiree shall be deemed a Retiree who is entitled to an
Annual Benefit payable in the amount, at the times, and under such other terms
and conditions as are specified in any separate agreement between the
Corporation and such person relating to benefits under the Plan; provided that,
in the event of a Change in Control, each such Retiree and each Beneficiary of
such a Retiree who is permitted to and who has elected an optional form of
benefit making provision for the Beneficiary shall be entitled to receive such
Retiree’s and such Beneficiary’s lump sum actuarial equivalent of all future
benefits based on the amount and other terms specified in such separate
agreement between the Corporation and such Retiree (including taking into
account the scheduled starting date if such benefits have not yet commenced to
be paid), payable to such Retiree and to such Beneficiary, as the case may be,
under this Section 3.10, in full settlement of all of the Retiree’s and
Beneficiary’s rights under the Plan. No amount shall be payable to a Beneficiary
of such a Retiree under Section 3.03.



--------------------------------------------------------------------------------

Page 13

 

ARTICLE 4 – ADMINISTRATION

 

4.01 The MPD Committee shall select which senior officers of the Corporation and
its Affiliates shall be designated as Executive Employees.

 

4.02 The MPD Committee shall have discretion to grant credit for Service to any
Executive Employee.

 

4.03 Except with respect to powers specifically reserved to the MPD Committee,
the Retirement Administration Committee shall have the exclusive responsibility
and complete discretionary authority to control the operation, management and
administration of the Plan.

 

4.04 The provisions of the 401(k) Plan and Employee Stock Ownership Plan of CVS
Caremark Corporation and Affiliated Companies concerning the Retirement
Administration Committee membership, meetings, maintenance of records and the
Retirement Administration Committee powers shall apply under the Plan. The
expenses of the Retirement Administration Committee incurred in connection with
the Plan shall be paid directly by the Corporation.

 

4.05 The Corporation shall indemnify the members of the Retirement
Administration Committee or its delegates against any and all claims, losses,
damages, expenses, including attorney’s fees, incurred by them and any
liability, including any amounts paid in settlement with their approval, arising
from their action or failure to act, except when the same is judicially
determined to be attributable to their gross negligence or willful misconduct.



--------------------------------------------------------------------------------

Page 14

 

4.06 With respect to beneifts hereunder subject to Code Section 409A, the Plan
is intended to comply with the requirements of Code Section 409A and the
provisions hereof shall be interpreted in a manner that satisfies the
requirements of Code Section 409A and the regulations thereunder, and the Plan
shall be operated accordingly. If any provision of the Plan would otherwise
frustrate or conflict with this intent, the provision will be interpreted and
deemed amended so as to avoid this conflict.



--------------------------------------------------------------------------------

Page 15

 

ARTICLE 5 – GENERAL PROVISIONS

 

5.01 The establishment of the Plan shall not be construed as conferring any
legal rights upon any Executive Employee or other person for a continuation of
employment, nor shall such actions interfere with the rights of the Corporation
to discharge or demote any Executive Employee and to treat him without regard to
the effect which such treatment might have upon him as a Member under the Plan.

 

5.02 In the event that the Retirement Administration Committee shall find that a
Member is unable to care for his affairs because of illness or accident, the
Retirement Administration Committee may direct that any benefit payment due him,
unless claim shall have been made therefore by a duly appointed legal
representative, be paid to his spouse, a child, a parent or other blood
relative, or to a person with whom he resides, and any such payment so made
shall be a complete discharge of the liabilities of the Plan therefor.

 

5.03 The Corporation or its Affiliates shall have the right to deduct from each
payment to be made under the Plan any required withholding taxes.

 

5.04 Subject to any applicable law, no benefit under the Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, and any attempt to do so shall be void, or shall any such
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the Member or a Beneficiary.

 

5.05 Notwithstanding any other provision of the Plan to the contrary, in the
event that a Member shall at any time be convicted of a crime involving
dishonesty or fraud on the part of such Member in his relationship with the
Corporation or an Affiliate, all benefits which would otherwise be payable to
him under the Plan shall be forfeited.



--------------------------------------------------------------------------------

Page 16

 

5.06 The Corporation’s obligation hereunder shall be an unbounded and unsecured
promise to pay money in the future. The rights of any Member or Beneficiary to
benefits under the Plan prior to the actual receipt of such benefits shall be
limited to those of a general unsecured creditor of the Corporation.

 

5.07 The Plan shall be construed, regulated and administered under the laws of
the State of Rhode Island to the extent such laws are not superseded by
applicable federal law.

 

5.08 The masculine pronoun shall mean the feminine wherever appropriate.

 

5.09 If any provisions of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions
hereof, instead, each provision shall be fully severable and the Plan shall be
construed and enforced as if said illegal or invalid provision had never been
include herein.



--------------------------------------------------------------------------------

Page 17

 

ARTICLE 6 – AMENDMENT OR TERMINATION

The MPD Committee and the Board of Directors each reserves the right to modify
or to amend, in whole or in part, or to terminate, this Plan at any time;
provided, however, that, without the written consent of the affected Member or
affected Beneficiary, no such modification, amendment, or termination shall
materially adversely affect the right of any Member (or the Beneficiary of such
Member if the Beneficiary is then entitled to receive benefits) to receive the
benefits such Member (or the Beneficiary of such Member) should have received
under the Plan upon Termination of Employment with the Corporation for any
reason, including retirement, death, or disability, had the Plan not been so
modified, amended, or terminated, taking into account such Member’s Service and
age at the time of such Member’s actual Termination of Employment with the
Corporation for any reason. To the extent consistent with the rules relating to
plan terminations and liquidations in Treasury Reg. Section 1.409A-3(i)(4)(ix)
or otherwise consistent with Code Section 409A, the Corporation may provide
that, without the prior written consent of Members (or the Beneficiary of a
Member), the Member’s 409A Annual Benefit shall be distributed in a lump sum
upon termination of the Plan. Unless so distributed in accordance with the
preceding sentence, in the event of a Plan termination, the 409A Annual Benefit
shall continue to be paid in accordance with the foregoing provisions of the
Plan.



--------------------------------------------------------------------------------

Page 18

 

APPENDIX A

Each of the following is a Class A Member or Class A Retiree as of January 1,
2009:

 

Name

       

Status

Christopher Bodine

   –    Member

Charles C. Conaway

   –    Retiree

V. Michael Ferdinandi

   –    Member

Larry J. Merlo

   –    Member

Daniel C. Nelson (spouse of)

   –    Retiree

David Rickard

   –    Member

Thomas M. Ryan

   –    Member

Douglas Sgarro

   –    Member



--------------------------------------------------------------------------------

Page 19

 

APPENDIX B

 

Name

   Annual Amount*

David Rickard

   $ 161,465

Thomas M. Ryan

   $ 100,967

 

*Amount shown above is annual amount payable as a life annuity



--------------------------------------------------------------------------------

Page 20

 

APPENDIX C

 

1. Each of the following is a Class B Retiree:

Francis Rooney

Kenneth Berland

John Riefler

Ira Peterman

Neill Simon

Arthur Richards

Larry McGourty (spouse of)

 

2. Each of the following is, at June 30, 1997, a Class C Retiree entitled to
benefits pursuant to Section 3.10 of the Plan as in effect prior to October 4,
2004 and the terms and conditions of a separate agreement between the
Corporation and such Retiree (copies of which are attached hereto):

Jerald L. Maurer

Michael Friedheim



--------------------------------------------------------------------------------

Page 21

 

APPENDIX D

Provisions Applicable to a Class D Member

This Appendix D constitutes an integral part of the Plan. The provisions of this
Appendix D are applicable only with repect to the Class D Member as defined
below. Except as otherwise modified or expanded in this Appendix D, the
provsions of this Plan as contained in the text to which this Appendix is
attached shall determine the benefits payable to or on behalf of a Member
covered under this Appendix.

 

1. The following is a Class D Member:

 

Name

   Applicable Percentage

Nancy Christal

   10.12%

 

2. The Plan Sections referenced below are hereby modified or expanded in
accordance with the following special provisions applicable to a Class D Member.

ARTICLE 1. - DEFINITIONS

 

  a. Section 1.01

 

  (i)

“Annual Benefit” shall mean Annual Benefit, with respect to a Class D Member who
became or becomes a Retiree after June 30, 1995, the amount by which 35%, or
such lesser percentage specified in clause (ii) below, of such Class D Member’s
Compensation exceeds the aggregate annualized value of any retirement and
deferred profit sharing benefits in respect of such Class D Member (excluding
the value of any benefits attributable to pre-tax or after-tax contributions
made by or on behalf of the Class D Member) which have previously been received
or which such Class D Member or any other person has a vested right to receive
at the time of the commencement of payment of such Class D Member’s benefit
under Section 3.04 of the Plan, under (A) any arrangement maintained by the
Corporation other than the Plan (including any annuity contracts purchased with
respect to benefits accrued under the Melville Corporation Retirement Plan), or
(B) any arrangement which



--------------------------------------------------------------------------------

Page 22

 

 

constitutes a qualified plan under Section 401(a) of the Internal Revenue Code
of 1986, as amended, maintained by any entity other than the Corporation,
computed pursuant to clause (iv) below.

 

  (ii)

In the case of any Class D Member whose retirement allowance under Section 3.04
of the Plan commences to be paid on or after his reaching age 55 years but prior
to his reaching age 60 years, there shall be substituted for “35%” in clause
(i) above that lower percentage which results from subtracting that percentage
which is the product of 4 times the number of whole and partial years (treating
a partial year as a whole year) until such Class D Member’s 60th birthday so
that, for example, the applicable percentage for a Class D Member age 58 1/2
years would be 27% (35% - (4 x 2)% = 27%).

 

  (iii) Notwithstanding the foregoing, the Annual Benefit computed under this
Section shall not be less than annualized value of a Class D Member’s
Accumulated Contribution Amount, as computed at the time such Class D Member
becomes a Retiree on the basis of the actuarial assumptions set forth in clause
(iv) below.

 

  (iv) The annualized value of a Class D Member’s retirement and deferred profit
sharing benefits shall be computed as follows:

 

  (1) with respect to any benefit which such Class D Member is thereupon
commencing to receive at the time of such computation in the form of an annuity,
the annual payment to which such Class D Member would be entitled under the
terms of the plan under which such benefit is to be paid were such benefit to be
paid in the form of a single life annuity for the Class D Member’s life, or

 

  (2)

with respect to any other benefit, the annual amount of the actuarial equivalent
of such benefit computed as if such benefit were to be paid in



--------------------------------------------------------------------------------

Page 23

 

 

the form of a single life annuity to such Class D Member commencing at the time
of such computation. In computing such actuarial equivalents, the actuarial
assumptions to be sued shall be (A) the 1983 Group Annuity Mortality Table and
(B) an interest rate assumption equal to the applicable interest rate (expressed
as a percentage) used by the Pension Benefit Guaranty Corporation for valuing
benefits for single employer plans that terminate on the date of such
calculation, minus .5%.

 

  b. Section 1.09

“Compensation” shall mean for purposes of this Appendix D, a Class D Member’s
annual base pay rate as in effect on such Class D Member’s Compensation
Measurement Date plus the Class D Member’s target bonus percentage under the
Corporation annual cash incentive program. A Class D Member’s Compensation
Measurement Date shall be the date on which such Class D Member incurs a
Termination of Employment for any reason, including retirement, death or
disability.

 

  c. Accumulated Contribution Account” shall mean the bookkeeping account
maintained for a Contribution Account Member to record the amount of company
contribution credited on behalf of such Member during the period he is
designated as a Contribution Account Member in accordance with Article II of
this Appendix D.

 

  d. “Contribution Account Member” shall mean an Eligible Executive listed on
Appendix D.

 

3. The following provisions are only applicable to a Class D Member:



--------------------------------------------------------------------------------

Page 24

 

SPECIAL CONTRIBUTIONS

 

(a) (i) A special contribution shall be deemed made to a Class D Member’s
Accumulated Contribution Account by the Corporation wit respect to each calendar
year prior to the calendar year in which the Class D Member attains age 46 and
during which the Class D Member is designated as a Contribution Account Member.

 

  (ii) The special contribution with respect to each calendar year shall be
equal to the applicable percentage specified above in this Appendix D of the
eligible Member’s Eligible Compensation for the calendar year. For purposes of
this Appendix D, Eligible Compensation shall mean the sum of the Contribution
Account Member’s annual base rate as in effect for such calendar year, plus the
full annual target incentive compensation award under the Annual Incentive Plan
of CVS Corporation or the Annual Incentive Plan for the divisions as last in
effect immediately prior to the last day of such calendar year.

 

  (iii) The special contribution shall be credited to an eligible Class D
Member’s Accumulated Contribution Account no later than the March 31st following
the calendar year for which the contribution is deemed made.

 

(b) (i) As of the end of each month, a Class D Member’s Accumulated Contribution
Account shall be credited or debited with the amount of earnings or losses which
the account would have been credited or debited assuming it had been invested in
the Moderate Lifestyle Fund as provided under the 401(k) Plan and Employee Stock
Ownership Plan of CVS Caremark Corporation and Affiliated Companies.

 

  (ii)

The Retirement Administration Committee shall maintain, or cause to be
maintained on the books of the Corporation, records showing the individual



--------------------------------------------------------------------------------

Page 25

 

 

balance of each eligible Class D Member’s Accumulated Contribution Account. At
least once a year, each eligible Class D Member shall be furnished with a
statement setting forth the value of his Accumulated Contribution Account.

 

(c) An eligible Class D Member shall be vested in and have a nonforfeitable
right to the special contributions credited to this Accumulated Contribution
Account (adjusted in accordance with Paragraph b(i) above) in accordance with
the following schedule:

 

Completed Years of Vesting Service

   Percentage Vested

1

   10%

2

   20

3

   30

4

   40

5

   50

6

   60

7

   70

8

   80

9

   90

10

   100

A Class D Member shall be credited with one year of Vesting Service for each
completed calendar year during which the Class D Member is in the employ of the
Corporation and Affiliated Company following the calendar year for which the
initial contribution was deemed allocated to his Accumulated Contribution
Account pursuant to paragraph (b) above.

 

(d) (i) If a Class D Member incurs a Termination of Employment prior to the
attainment of age 55 for any reason, he (or in the event of his death, his
Beneficiary) shall be entitled to receive a distribution of the vested portion
of his Accumulated Contribution Account determined pursuant to paragraph
(c) above. The distribution of such vested portion of a Member’s Accumulated
Contribution Account shall be made in a single cash lump sum as soon as
practicable following the end of the month coincident with or next following the
Class D Member’s Termination of Employment.



--------------------------------------------------------------------------------

Page 26

 

  (ii) Notwithstanding any Plan provision to the contrary, if a Class D Member
incurs a Termination of Employment as a Retiree, or dies after attaining age 55
with 10 years of Service but prior to becoming a Retiree, or in the event of a
Change in Control, the provisions of this Section of Appendix D shall be
inapplicable and Plan benefits payable to or on behalf of the Class D Member’s
Termination of Employment shall be determined pursuant to the provisions of
Article 3 of the Plan.



--------------------------------------------------------------------------------

Page 27

 

SCHEDULE E

Provisions Applicale to a Member’s Grandfathered Annual Benefit

This Schedule E constitutes an integral part of the Plan and is applicable with
respect to the Grandfathered Annual Benefit of those individuals who were
Members in the Plan on December 31, 2004 and were actives as of January 1, 2005.
The portion of a Member’s Benefit determined under the foregoing provisions of
the Plan equal to his Grandfathered Annual Benefit is subject to the provisions
of the Plan as in effect on October 3, 2004 without regard to any Plan
amendments after October 3, 2004 which would constitute a material modification
for Code Section 409A purposes, as otherwise provided in this Schedule E.
Section references in this Schedule E correspond to appropriate Sections of said
Plan as set forth on October 3, 2004.

For purposes of the Plan, the terms/phrases “termination of employment,”
“terminates employment,” “retirement”, “employment is terminated” or other
similar language shall mean, with respect to a Member, the complete cessation of
providing services to the Corporation.

ARTICLE 1 – DEFINITIONS

 

Section 1.11 The provisionsof Section 1.11 are void as of October 1, 2008 and
are eliminated from the Plan as of such date.

 

Section 1.16 The provisions of Section 1.16 are void as of October 1, 2008 and
hereby eliminated from the Plan as of such date.

 

Section 3.06 The provisions of Section 3.06 shall apply only to the Member’s
Grandfathered Annual Benefit.